DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that claims 1 and 7-8 recite detect a specific waveform included in the plurality of biological signals “when an occurrence frequency of the calculated difference in peak time is higher than a predetermined occurrence frequency”, wherein utilizing an occurrence frequency is separate from a specifically generated time-difference database and that there is no disclosure of an embodiment wherein an occurrence frequency is utilized by the invention without also generating the occurrence frequency using a time-difference database of the sort constructed in claim 2. Even more 


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for utilizing an occurrence frequency generated from a time-difference database of the sort iterated in claim 2, does not reasonably provide enablement for utilizing an occurrence frequency without a database.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
More specifically and for each of the reasons addressed above in the written description rejection which is incorporated herein by reference, the applicant’s specification does support the scope set forth in claim 2 but would not support the scope of claims 1 or 7-8.  In other words 1) there is no disclosure of how to generate an occurrence frequency without the specific time-difference database of claim 2, 2) there is no generic case for generating the occurrence frequency detailed in the specification such that there is no grounds of an explicit case that there would be support for the claims nor does the specification contain examples of other ways to generate an occurrence frequency measure that would serve the same purpose such that there is no ground for an argument that plural species are disclosed and could implicitly support a broader/genus claim limitation that did not require the specific time-difference database, and 3) the specification also iterates clearly that the use of the specific time-difference database gives rise to the utility of the invention as seen in [0076] which states that “The detection accuracy of each of the first-peak and second-peak detection functions 11 and 12 is not necessarily high. However, by comparing the occurrence frequency of the peak time difference between respective peak times detected by both functions 11 and 12 with the corresponding occurrence 
Claims 2-6 are each similarly affected at least by virtue of dependency and, for compact prosecution purposes, the examiner notes that claims 2 and 5-6 are affected only by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7-8, the claims each recite the that the processing circuitry is configured to “detect a specific waveform included in the plurality of biological signals when an occurrence frequency of the calculated difference in peak time is higher than a predetermined occurrence frequency” or to encompass a step of “detecting a specific waveform included in the plurality of biological signals when an occurrence frequency of the calculated difference in peak time is higher than a predetermined occurrence frequency” which is confusing and calls into question the scope of the claims as it is prima facie confusing how the 
With regards to claim 2, in line 3, it is unclear as to whether the “occurrence frequency” is referring to the same “occurrence frequency” set forth in the second to last line of claim 1, or referring to difference “occurrence frequency”.  For examination purposes, Examiner assumes the former.  
With regards to claim 2, in the last two lines, the limitation “a predetermined occurrence frequency” is recited.  It is unclear as to whether the limitation is referring to the same “predetermined occurrence frequency” set forth in the last line of claim 1 or referring to a different “predetermined occurrence frequency”.  For examination purposes, Examiner assumes the former.  

Examiner’s Note
Claims 2 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner’s statement of reasons for the indication of allowable subject matter for claims 2 and 5-6 is already of record (see the Non-Final Rejection mailed 08/23/2021, e.g. pages 12-13).
Additionally the examiner notes that claims 1 and 7-8 have incorporated the end-use of the database of claim 2 and therefore are not subject to a prior art rejection under 102 or 103 because they contain subject matter that, as best understood, requires features that are not found in or obvious over the prior art. However and for the reasons iterated in the non-art rejections under due to 112(a) and 112(b) above, the claims are not patentable at this juncture rejections and based on the contents of the 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/23/2021, with respect to the previously issued claim objections, 102(a)(1) rejections, and 103(a) rejections have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn.
Applicant’s arguments, see pages 6-8, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-8 under 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the previously issued rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 112(a) and 112(b) is made in view of the new claim limitations which require as much.
More specifically, because the applicant has amended claims 1 and 7-8 to contain a portion of claim 2, which previously indicated as allowable over the prior art, but not the whole of claim 2 the claims now define over the prior art as best understood but also contain new and pressing issued under both 112(a) and 112(b). Therefore while the examiner agrees with the applicant’s statements that the claim amendment addresses the previously issued grounds of rejection the examiner does not agree with the applicant’s conclusion that the claims should be allowable for the reasons iterated above in the newly added grounds of rejection which serve as a rebuttal to the applicant’s arguments.
Additionally the examiner notes that while responses to issued not pertaining to the rejections are not required, it may compact prosecution to note that on page 6 the applicant addresses the IDS and thus the examiner iterates that they have handled the IDS properly. Specifically, the examiner considered all references which were available in English. The applicant’s identification that the untranslated foreign documents correspond to some documents available in English is acknowledged 
Lastly and for compact prosecution purposes the examiner notes that while the applicant certainly has the right to claim as broadly as the specification allows, in this instance the examiner notes that the specification when read as a whole does not appear to support a claim that both utilizes the occurrence frequency and is broader than claim 2. For example, the examiner did not see the importation of a time-difference database from memory nor another way of getting the data required to determine the occurrence frequency other than the generation of the database of claim 2. Therefore appears that the basic steps of generating and utilizing the time-difference database in claim 2 are as broad as the specification allows. However and even if the examiner is incorrect in this assessment the examiner urges the applicant to be more specific in their support for any future amendments as the examiner notes that the applicant’s only identification of support for the instant remarks is there mere statement that page 21 as a whole supports the claim amendment. Such a statement provides no specific rational for the examiner to consider and would therefore not necessarily have convinced the examiner even if (arguendo) it was the case that a more specific citation and clear argument about the implications of a portion of the subject matter found in page 21 could have been otherwise persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793